          Case 6:21-cv-00222-ADA Document 281 Filed 03/11/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION


PERFORMANCE CHEMICAL COMPANY,                   §
          Plaintiff,                            §
                                                §          CIVIL NO. 6:21-CV-00222-ADA
-vs-                                            §
                                                §
TRUE CHEMICAL SOLUTIONS, LLC,                   §
           Defendant.                           §
                                                §
                                                §


          ORDER SETTING VOIR DIRE AND PRE-VOIR DIRE CONFERENCE

         This matter is before the Court on its own Motion. Accordingly, IT IS HEREBY

ORDERED that the above entitled and numbered case is set for a Video Conference to discuss

voir dire protocol with the Honorable Judge Jeffrey C. Manske on Thursday, March 25, 2021,

at     1:30   p.m.    The   conference   will   be   conducted    by   video    at   https://txwd-

uscourts.zoomgov.com/j/1611260782?pwd=SXhoWHAvUWxTWW5JUy8vbWU1N1dsZz09

and will be attended by at least one counsel for each remaining party having appeared as of the

date of this Order.

         IT IS FURTHER ORDERED that voir dire is set before the undersigned for 9:30 am,

Monday, March 29, 2021 in District Courtroom #1, on the Third Floor of the United States

Courthouse, 800 Franklin Ave, Waco, TX

SIGNED this 11th day of March, 2021.




                                     JEFFREY C. MANSKE
                                     UNITED STATES MAGISTRATE JUDGE
